          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 1 of 8
                                       FILED '20 MO\/ 20 PM02:09 MDGA{O:_



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DMSION


SHERRELL DOWDELL-MCELHANEY,                     *
Plaintiff,                                      *
                                                *        Civil Action No.:
vs.                                            *
                                 *
                                 *                       JURY TRIAL DEMANDED
GLOBAL PAYMENTS INC. AND          *
TOTAL SYSTEM SERVICES, INC.ffSYS, *
Defendants.                       *
                                                *
                                          COMPLAINT

         Plaintiff, Sherrell Dowdell-McElhaney (hereinafter "Plaintiff'), files this Complaint
against Global Payments Inc. and Total System Services, Inc. (hereinafter "Defendants"), for
Discrimination based on Race, Gender, Age and Disability. This action seeks Declaratory,
Injunctive Relief, Equitable Relief, Compensatory Damages, 1,iquidated Damages as well as
Punitive Damages on behalf of Plaintiff from Defendants, who deprived Plaintiff of her rights
because of her race; gender; age; and disability, and caused Damages to Plaintiff. Plaintiff is a
fifty-five (55) year old African-American Female.

                                                   1.

This is a proceeding for Declaratory and Injunctive Relief and Moneatary Damages to redress the
deprivation of rights secured to Plaintiff by the Civil Rights Act of 1871, 42 U.S.C. §§ 2000e et.
seq. (hereinafter "Title VII"); and the Thirteenth Amendment of the United States Constitution.

                               I. JURISDICTION AND VENUE

                                                    1.

        The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§§ 1331, § 1343(3), §
1343 (4) and 42 U.S.C. §2000-(5)f conferring original jurisdiction upon this Court of any Civil
Action to recover Damages or to secure equitable relief under any Act of Congress, providing for
the protection of Civil Rights, under the Declaratory Judgment Statute, 22 U.S.C. §2201, under
42 U.S.C. §§ 1981 AND 1983, AND UNDER Title VII, 42 U.S.C. §§ 2000E, ET. Seq. and the
Thirteenth Amendment to the United States Constitution.
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 2 of 8




                                               2.

        The employment practices were unlawful and committed within the jurisdiction of the
United States District Court for the Middle District of Georgia, Columbus Division. Hence, the
court's pendant jurisdiction of claims under Georgia State Law is invoked as well.

                                         II. PARTIES

                                               3.

       On February 28, 2016, Total System Services, Inc./fSYS first employed Plaintiff as a
Fraud Analyst II; the same position where she has remained for almost five (5) years, until
November 18, 2020, when I was wrongfully terminated for Retaliation in filing said matter with
the EEOC.

                                                4.

        Venue is properly laid in this judicial district pursuant to 42 U.S.C. section 2000e-5 and
28 U.S.C. sections 1390, as the Defendants Global Payments Inc. and Total System Services,
Inc./fSYS maintain their headquarters in both Atlanta, Georgia and Columbus, Georgia and
transact business in this judicial district, where this cause of action arose.

                                                5.

        At all relevant times, Defendants have continuously been corporations doing business in
the State of Georgia and the City of Columbus, and have continuously over 24, 000 employees
worldwide.

                                III. STATEMENT OF FACTS

                                                6.

       Plaintiff performed exceptional well in Defendants Global Payments, Inc. and Total
System Services, Inc./fSYS employment; I received favorable reviews for providing amazing
Customer Service from Cardholders, Supervisors, and Team Members. However, I was highly
encouraged by Defendant Human Resources Associate Director, Tim Sanders, to seek
employment outside of Total System Services, Inc./TSYS, since I was so adamant about a
promotion of some kind.

                                                7.
       During this time, Plaintiff performed the duties Defendants Global Payments, Inc. and
Total System Services, Inc./fSYS assigned to her in a competent, very professional, and
workmanlike manner daily for almost five (5) years.
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 3 of 8




                                               8.

        Plaintiff worked directly under the directions of Clarence ("Kenny") Anderson, Associate
Manager of Fraud and Dispute Services, et al.(Christopher Yarbrough, Human Resources
Department, Marco Grimes, Associate Director of Contact Center, and Loretta Owen, Manager
of Fraud Detection Outbound) for Defendants Global Payments Inc. and Total System Services,
Inc./TSYS, and approached Mr. Anderson numerous times regarding advancement for a new
position. Shortly thereafter, I was subjected to disparate treatment. May 22, 2019, Plaintiff was
informed by Michael Murphy, Caucasian male, that he was selected to serve on the First Party
Fraud ("FPF") Team, a newly selected team Plaintiff knew absolutely nothing about. Michael
was a team member I helped train when he came to our Review Later ("RVL") Team. Hence,
Plaintiff's credentials, education, and work experience far exceeded Michael Murphy's.

                                               9.

        Beginning in 2018, Plaintiff after two (2) years of employment with Defendant Total
System Services, Inc./TSYS, began to be harassed, bullied, intimidated, and retaliated against by
management as well as leadership, and was subjected to different terms, and conditions of my
employment for seeking a better position of some kind. Thus, almost over a five (5) year period,
Plaintiff had applied for numerous positions in which she exceeded the credentials, work
experience and qualifications requested by Defendant Total System Services, Inc. To no avail, I
did not receive one interview to date.

                                               10.

        On or about March 11, 2018, Plaintiff provided Defendant Total System Services,
Inc./TSYS with documentation from St. Francis Urgent Care-Midtown in Columbus, Georgia,
that she had been injured in a car accident, regarding Plaintiff's disability. To no avail her
Supervisor and Security, did not give her proper accommodation for a Sit and Stand.

                                               11.

        On or about April of 2018, Plaintiff was placed on limited standing and sitting by her
Primary Care Physician, Grant Scarbrough, because of her ongoing serious injury of lower back
pain. Also, in April of 2018, Plaintiff applied for a position, directly in her field, Government
Relations Analyst, which was given to Samantha Lynn, a Caucasian female, even though
Plaintiff had exceptional credentials, work experience and education, which far exceeded hers:
BA in Political Science, Doctorate of Jurisprudence, and LLM in Litigation. In August of 2018,
Plaintiff was assigned to work in a Cube known as the "Dungeon" by leadership and team
members, in retaliation for inquiring about advancement within the company, especially in the
Legal Department. Also, Plaintiff was told to assist with training other team members (a lot
younger) fresh out of high school and/or training on numerous occasions over the years, who
were later promoted over me within a year.
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 4 of 8




                                                 12.

        Plaintiff was denied reasonable accommodations regarding her physical disability. Said
Defendants denied accommodations in regards to her restriction in violation of Title I of the
Americans with Disabilities Act of 1990 ("ADA") as amended, and Title I of the Civil Rights
Act of 1991 to correct unlawful employment practices on the basis of disability, and I was
adversely affected by such practices. Defendants engaged in intentional discrimination against
Plaintiff with her severe and ongoing lower back pain, since October I, 2019.

                                                 13.

        Said effect of the practice by Defendants deprived Plaintiff of an equal opportunity and,
otherwise, adversely affected her status as an employee with a disability. The acts of the
Defendants were intentional and done with reckless indifference to the federally protected rights
of Plaintiff.

                                                 14.

        Defendants Global Payments Inc. and Total System Services, Inc./TSYS had employed
the devices of secrecy and subterfuge to willfully discriminate against Plaintiff and exclude
Plaintiff from various opportunities or otherwise adversely affected her status as an employee,
because of her age, race, gender, and disability, which resulted in Harassment, Bullying,
Intimidation and Retaliation.

                                                 15.

       On or about July 25, 2019, Plaintiff filed a Complaint against Total System Services,
Inc./TSYS with the Equal Employment Opportunity Commission ("EEOC"), which alleged
Discrimination of Race, Gender, Age, Toxic Work Environment, Harassment, Bullying,
Intimidation, and Retaliation. And was granted a Charge for Age Discrimination on September
16, 2019, and exactly two (2) days later, September 18, 2019, TSYS was bought out by Global
Payments, Inc. of Atlanta, Georgia.

                                                 16.

        During the pendency of the investigation Defendants Global Payments Inc. and Total
System Services, Inc./TSYS continued to maintain its Retaliation discriminatory practices with
regard to the disparate treatment of Plaintiff, and subjected Plaintiff to a very "hostile and toxic
work" environment on a regular basis.
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 5 of 8




                                               17.

       On August 21, 2020, via email the EEOC issued Notice of Rights to Sue for Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), the Genetic
Information Nondiscrimination Act (GINA), the Age Discrimination in Employment Act
(ADEA), and the Equal Pay Act (EPA) by the U.S. Department of Justice, and the within and
foregoing Complaint is filed within 90 days of Plaintiffs receipt of such notice.

                                                18.

        Plaintiff alleges that Defendants Global Payments Inc. and Total System Services,
Inc./TSYS denied her of equal opportunities, and discriminated against her with respect to her
terms, conditions, pay, or privileges of employment, on account of retaliation, race, gender, age
and disability.

                                                19.

        Plaintiff suffered Retaliation and adverse action in the form of a very recent negative
evaluation on November 12, 2020; also, including ongoing denial of promotion requests; change
of job assignments; and change injob duties.

                                                20.

       Plaintiff timely charged Defendants Global Payments Inc. and Total System Services,
Inc./TSYS with an unlawful employment practice, timely commenced this action, and has
exhausted the administrative remedies afforded her by 42 U.S.C. section 200e, et seq.

                                                21.

        Plaintiff is entitled to advance with back pay from the earliest provable discriminatory
practice, injunctive and affirmative relief, punitive damages, her costs and attorney's fees, and
other relief of and from Defendants Global Payments Inc. and Total System Services, Inc./TSYS.

                                                22.

         As a direct and proximate result of Defendants Global Payments Inc. and Total System
Services, Inc./TSYS failure to observe Plaintiffs rights and privileges accorded by law in the
premises, Defendants Global Payments Inc. and Total System Services, Inc./TSYS have violated
both its employment contract with Plaintiff as well as the clear directive set forth in 42 U.S.C.
section 200e, et seq. and are liable in damages to Plaintiff for her loss occasioned thereby.
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 6 of 8




                                                23.

        During all times relevant to this action as a result of Defendants Global Payment, Inc.
and Total System Services, Inc./TSYS actions, Plaintiff has been damaged, and Defendants are
liable in damages to Plaintiff for her loss occasioned thereby in amount to be proven at trial.

                                                 24.

        As a result of the policy of illegal and systemic racism of discrimination implemented
and practiced by Defendants Global Payments Inc. and Total System Services, Inc./TSYS,
Plaintiff has been damaged, and Defendants are liable in damages to Plaintiff for her loss
occasioned thereby in amount to be proven at trial.

                                                 25.

       On November 18, 2020, Plaintiff was wrongfully terminated in Retaliation for filing the
above charges with the EEOC, just two (2) days prior to filing said Complaint timely.

                                                 26.

        Plaintiff is entitled to attorney's fees and costs from the Defendants for bringing this
action, pursuant to Title VII and 42 U.S.C. sections 1988.

                                   IV.PRAYER FOR RELIEF


       WHEREFORE, Plaintiff prays as follows:


       A. That summons be issued to the Defendants as provided by law;

       B. Grant a permanent injunction enjoining Defendants, its officers, successors, assigns
       and all other persons in active concert or participation with them, from denying
       employees benefits on the basis of disability, and any other employment practice which
       discriminate on the basis of disability status;

        C. Order Defendants to institute and carry out policies, practices, and programs which
        provide equal opportunities for ALL employees, and which eradicate the efforts of its
        past and present unlawful and systemic racism employment practices;

        D. Grant Plaintiff with such affirmative relief as may be appropriate, including
        appropriate consideration for injunctive relief;
  Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 7 of 8




E. Order Defendants to make Plaintiff whole by paying Plaintiffs special damages
which may be shown at the trial in this case, including back pay with pre-judgment
interest in amounts to be determined at trial from the time of the unlawful employment
practice, along with front pay;

F. Order Defendants to make Plaintiff whole by providing compensation for past and
future non-pecuniary losses resulting from the unlawful practices described above,
including emotional pain and suffering, loss of enjoyment of life, inconvenience, anxiety,
stress, and humiliation for wrongful termination after almost five ( 5) years of service, in
amounts to be determined at trial;

G. Order Defendants to pay Plaintiff punitive damages for its malicious and/or reckless
conduct described in paragraphs referenced-above, in amounts to be determined by trial;

H. Grant Plaintiff with such other and further relief as to which she may show herself
entitled under the law and proper in the public interest;

I. Award Plaintiff her costs and attorney's fees; and

J. That Plaintiff has a TRIAL BY JURY of all issues of questions of facts raised by her
Complaint.



This Z,D~y of November, 2020




                                                      ~      c)   u.;J).v( - 70[~Vh-oi /
                                          LL DOWDELL-MCELHANEY, Pro Se                         r
                                        nd View Court
                               Columbus, Georgia 31907
                               Phone: (706) 568-3339
                               Cell: (706) 536-0717
          Case 4:20-cv-00289-CDL Document 1 Filed 11/20/20 Page 8 of 8




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE MIDDLE DISTRICT OF GEORGIA

                                   COLUMBUS DIVISION



SHERRELL DOWDELL-MCELHANEY,                   *
Plaintiff,                                    *
                                              *    Civil Action No.:
                                              *
vs.                                           *
                                              *
                                              *    JURY TRIAL DEMANDED
GLOBAL PAYMENTS INC. AND         *
TOTAL SYSTEM SERVICES, INC.ffSYS *
Defendants.                      *
                                               *

                                       VERIFICATION

       Personally appeared before the undersigned Notary Public duly authorized by law to
administer oaths, and on her oath swears that the facts contained in the foregoing Complaint are
true and cf7ect.

This'2Y"aa__y of November, 2020




                                     3917 Pon
                                                  .., DOWDEL~J~;. ~kXl
                                                  iew Court
                                                                                                   r
                                     Columbus, Georgia 31907
                                     Phone: (706) 568-3339
                                     Cell: (706) 536-0717



Sworn to and subscribed before me
This ,aA'R, day of November, 2020



Notary Public
